ATTACHMENT FOR CURRENT FILING OF N-SAR SUB-ITEM 77C Investors Trust The Fund held its Annual Meeting of Shareholders on January 20, 2012. The following action was taken by the shareholders: Proposal : Election of ten (10) Trustees to serve until their respective successors have been duly elected and qualified or such earlier date as required by the By-laws of the Fund. Each nominee was reelected by the Fund’s shareholders and the votes cast with respect to each Trustee are set forth below. TOTAL VOTES TOTAL VOTES FOR THE WITHHELD FROM NOMINEE THE NOMINEE James F. Carlin 6,932,874 165,033 William H. Cunningham 6,932,696 165,211 Deborah C. Jackson 6,932,944 164,963 Stanley Martin 6,923,972 173,935 Patti McGill Peterson 6,909,007 188,900 Hugh McHaffie 6,930,360 167,547 John A. Moore 6,912,463 185,444 Steven R. Pruchansky 6,923,110 174,797 Gregory A. Russo 6,930,067 167,840 John G. Vrysen 6,929,260 168,647 Subsequent to the Annual Meeting date, Mr. Carlin resigned from the Board.
